                  Case 1:19-cr-00077-JB Document 150 Filed 07/02/20 Page 1 of 3
                                                                           F'TLET}
               "{,,-r-^a o'         13   ry                      'Xl'fr',,1rtrE;.''f,Il}"J=t-?.'3'

          N'oT€ FoF, Vnt, €Rttt't'l                  l/1   Tc/+AE-L #,0LA|f.ygsct<-
                                                                     MII-CHELL R. ELFERI
                                                                              CLERl(r.,o
          (r                rRr:;tL'' b f Na-^/ MryT.-o
               ca;n*e       ?)0c
                                         'i3nfr,oN cLATiul
               wl{ rc il A= Yout Lor,D
                      ra FawBAL -                  / 9cr.)-l ff3


     t(
     BrAw E-S;TA:3LTSrtt-D aN LrytTT-E D
  frASiS B)/ A t7+u N, M, SL{ P/<€rqE
  CouRT (r,t uTr.lG Wl4TCiA Sr++rE} , ftA-|^                                               tzv#€ZV

 A   l€Y',So    RensoA/A F,t-{ F-EtzLS n4 R,trtAT€Y< ei)
                  Ni
                       A/trk D N'oT Ref REAT ONe
WC T1-t Ar"/ t^,TTt\cK
    'TKAVEL Tl'l rt'q
                   & \Arrru:r5/ N. A*.      o
MAY
.,ril1 A Lo^DeD VtEt^PoN TN A rlEt-lTat-C
                   N.M, fS A SraN>                           )/c-tt fr       GRot'rrrD
                        s1-7\-iT.- ,

*rE 'De€€rvilA^J 75 VtrllTaL^e- T S AN 4ta,t SroN
oF t{T) C.ASrt-E D0vlAtN A* =r7\l'e- AruVe"
T-t|€ D€FtawDr^iyT cLil1<LY ZAt t.rsKAL_
pfnc[ s \4AAKE*S i44 aYT loN o f f3€r^[ G
S cryeaD
            cF 7-TE N ' /v\ S, P- kcrz oN S     o


nr* u1|o{+0 uT =rt+tr D-z scovc(t/ ftz-6 o r:
THE [,(,5,D, NTo(rua/, No w('tlEK€ TN T4q
h.OotlL DoE s T1^ f+f t- llAvE T-C
                                       (rfve
Case 1:19-cr-00077-JB Document 150 Filed 07/02/20 Page 2 of 3




                                  APPENDIX D:
     LETTER OPNIONS FROM TIIE
                              OFFICE OF
     THE PRESIDENT REGARDINCANSOIUTT LEGAL COUNSEL TO COI]NSEL TO
      OF STAFF, LEGAL ADVISORTO
                                        NOTT.IMiV OT TIIE ACTING CHIEF
                                ir, NATIONAi'Si:iUN,rV COUNSEL,   ATID
                    DEPUTY NATIONAL SECURITi
                                              AOVISON
Case 1:19-cr-00077-JB Document 150 Filed 07/02/20 Page 3 of 3




                              ,d{ilrd,,     N

                                            o



                                                                  t*.
                                                                  q1
                                                                  s
                                                                  U




                   i,r
                   tr,i


                   iii
                   [ji.:
                   li.i
                   s; : lC. H
                   ',:r'!r; ,
                   ir,l     d, t"l
                                  t
                                          r' :
                                  t.<tt ' - r:
                                            '




                                                 J-_J
                                                 -
                                                     or
                                                          J
                                                          J
                                                          U
                                                          :]
                                                            ,;
                                                            (J-
                                                                   []tl
                                                                  ;p; N*\
                   Fl
                        '$;
                         E, d .t1,i I,l
                                    ,rl'
                   :::i iE: dff
                    'ii,   **fl   # [L                  U             E   n \rt\
                                                                      '\A ( $l-c
                                                                       nS          $V       TI

                                                                             "
                                                                      ilI- \H''iE
                                                                                            l'a.
                                                                                            '.f
                                                                                            I'..

                                                                             .-) x
                                                                        \-t $u
                                                                                            t1.l
                                                                                            N
                                                                                       v\     I

                                                                        ZoA            J-
                                                                                            t\t
                                                                                            It
                                                                        '5cn           (    ..{
                                                                                            r-
                                                                                             iT
                                      Cr-

                                      F
                                      .t
                                      -w




                                       E
                                      s(
                                      t-
                                                               z4       i-Jtl\
                    zN- Q;
                                       7

                                                            --ue  ?
                        !;                                                       1t-
                    iIe;r                                                a\
                     dllS=.
                     [:tilt
                      +
                      q\  .
                         A-cr--\{ \r
                                                 \
